DETAILED ACTION

Status of Claims
Election filed November 9, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 11-20 have been withdrawn from consideration.
Claims 1-10 are examined below.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, as embodied by Figures 1-8 (claims 1-1) in the reply filed on November 9, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 8,018,035) in view of Hirano et al. (US Pub. No. 2005/0017360; hereinafter “Hirano”) and Geissinger et al. (US 7,064,412; hereinafter “Geissinger”).
Regarding claim 1, Tanaka (Figures 1 and 4A-4B) teaches a semiconductor package comprising:

a semiconductor chip (3) disposed on the package substrate to include a first column of chip pads arrayed in a first column (Pg) and a second column of chip pads arrayed in a second column (Ps) adjacent to the first column;
first bonding wires connecting the first column of chip pads to the first column of bond fingers (Figure 4B), respectively; and
second bond fingers connecting the second column of chip pads to the second column of bond fingers (Figure 4B), respectively,

Thus, Tanaka is shown to teach all the limitations of claim 1 with the exception of:
(a) (first column of bond fingers) disposed in a first layer and (a second column of bond fingers) disposed in a second layer;
(b) wherein the first column of chip pads includes a first signal pad, a ground pad, and a second signal pad which are sequentially arrayed in the first column,
(c) wherein the second column of chip pads includes a first power pad, a third signal pad, and a second power pad which are sequentially arrayed in the second column, and
(d) wherein the third signal pad and the ground pad are arrayed side-by-side in a row.

Regarding (a), Geissinger teaches an analogous device in which a chip is attached to a package substrate including a capacitor for the purposes of providing signals and reference voltages to the chip (column 2, lines 32-34 and column 6, lines 12-18).  In particular, Geissinger teaches that the electronic connections exist at different, parallel planes (Figure 5) equivalently to 

Regarding (b), (c), and (d), Tanaka already teaches that ground pads may be used to surround a signal pad in order to protect the signal from electromagnetic radiation (column 10, lines 10-38).  Hirano teaches an analogous device in which multiple important signals are protected from electromagnetic radiation by alternating the ground and power lines with the signal lines (Figures 15 and 16; paragraphs 80-84).  It would have been obvious to one of ordinary skill in the art to apply the layout of the signal, ground, and power wirings as taught by Hirano to the bond pads of Tanaka in order to protect multiple signal lines in single device, thus reducing power consumption without lowering the operating speed of a signal (paragraphs 2, 10, 12, 13, and 16).  The arrangement of ground, signal, and power wirings of Hirano, as shown below, may be applied to the arrangement of bond pads of Tanaka (Figures 4A and 4B, Pg, Ps, Pd) as well as to the arrangement of the land rows (Figures 4A and 4B: 8) while maintaining the wire bond structure as shown in Figures 4A and 4B. 

    PNG
    media_image1.png
    526
    561
    media_image1.png
    Greyscale

Thus, the arrangement of Figure 16 if Hirano may be applied to Figure 4A of Tanaka as such:

    PNG
    media_image2.png
    561
    598
    media_image2.png
    Greyscale


Regarding claim 2, Tanaka in view of Hirano and Geissinger teaches the third signal pad is closer to the ground pad than the first and second signal pads (Tanaka Figure 4A in the arrangement as shown by Geissinger Figure 16 above).

Regarding claim 3, Tanaka in view of Hirano and Geissinger teaches the first signal pad, the third signal pad, and the second signal pad are arrayed in a zigzag fashion along a direction 

Regarding claim 4, Tanaka in view of Hirano and Geissinger teaches the first column of chip pads are located between an edge of the semiconductor chip and the second column of chip pads; and
wherein the first column of bond fingers are located between the edge of the semiconductor chip and the second column of bond fingers (Tanaka Figure 4A in the arrangement as shown by Geissinger Figure 16 above).

Regarding claim 5, Tanaka in view of Hirano and Geissinger teaches the first bonding wires are shorter than the second bonding wires (Tanaka: Figure 4A).

Regarding claim 6, Tanaka in view of Hirano and Geissinger teaches the first column of bond fingers includes a first signal bond finger, a ground bond finger, and a second signal bond finger which are sequentially arrayed;
wherein the second column of bond fingers includes a first power bond finger, a third signal bond finger, and a second power bond finger which are sequentially arrayed; and wherein the third signal bond finger and the ground bond finger are arrayed side-by-side in a row (Tanaka Figure 4A in which the package bond pads are arranged in a way as shown by Geissinger Figure 16 below).

    PNG
    media_image3.png
    561
    619
    media_image3.png
    Greyscale


Regarding claim 7, Tanaka in view of Hirano and Geissinger teaches the third signal bond finger is closer to the ground bond finger than the first and second signal bond fingers (Tanaka Figure 4A in the arrangement as shown by Geissinger Figure 16 above).

Regarding claim 8, Tanaka in view of Hirano and Geissinger teaches
a third signal trace extending from the third signal bond finger (Geissinger: Figure 5, and 34 as shown in Figure 3; column 5, lines 34-43);

a second power trace extending from the second power bond finger; and a ground trace extending from the ground bond finger and partially overlapping with the third signal trace in a vertical direction (Geissinger: Figure 5, and 34 as shown in Figure 3; column 5, lines 34-43),
wherein the third signal trace is located between the first and second power traces in the second layer to be electromagnetically shielded by the first and second power traces, and 
wherein the third signal trace is electromagnetically shielded by the ground trace in the vertical direction (Traces are arranged within the substrate 21 of Geissinger as shown by Hirano above).

Regarding claim 9, Tanaka in view of Hirano and Geissinger teaches 
a first layer of traces extending from respective ones of the first column of bond fingers (Tanaka’s traces 8 as shown in Figure 4A, adjusted into the layers as taught by Geissinger: Figure 5); and
a second layer of traces extending from respective ones of the second column of bond fingers (Tanaka’s traces 8 as shown in Figure 4A, adjusted into the layers as taught by Geissinger: Figure 5),
wherein the first layer of traces are located to vertically overlap with the second layer of traces, respectively (Geissinger: Figure 5).

Regarding claim 10, Tanaka in view of Hirano and Geissinger teaches the semiconductor chip (Tanaka: 7 or Geissinger: 36) is stacked on a top surface of the package substrate (Tanaka: 2 or Geissinger: 32 and 21);
wherein the first layer is located between the second layer and the top surface of the package substrate (Tanaka: Figures 4A and 4B show the different layers in which electrical connections extend both horizontally and vertically); and
wherein the first column of bond fingers and the second column of bond fingers are located at different levels (Geissinger: Figure 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Albinsson (US 6,501,181);
Ayers at al. (US Pub. No. 2020/0279830);
Cheah et al. (US Pub. No. 2020/0027813);
Chen (US 8,803,320);
Hetzel et al. (US 6,218,631);
Johnston et al. (US Pub. No. 2010/0270663);
Leigh et al. (US 5,764,489);
Lin (US 6,232,560);
Lin et al. (US 8,138,787);
Oh et al. (US 11,083,077);
Oikawa (US 11,171,112);
Rathburn (US 8,618,649);
Rathburn (US 8,984,748);
Rathburn (US 9,613,841);
Rathburn (US 9054097);
Sakai et al. (US 5,136,358);
Sato (US 9,754,872);
Sato et al. (10,304,771);
Sawada (US 8,786,061);
Tamagawa et al. (US 7,217,998);
Tao et al. (US 6,870,273).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817